Exhibit STATEMENT Pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. ss. 1350, the undersigned officer of Manpower Inc. (the “Company”), hereby certifies that to his knowledge: (1) the Company’sQuarterly Report on Form 10-Q for thequarter endedMarch31, 2009 fully complies with the requirements of Section13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, and (2) the information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. MANPOWER INC. Dated: May 11, 2009 /s/ Jeffrey A. Joerres Jeffrey A. Joerres Chairman, Chief Executive Officer This certification accompanies this Quarterly Report on Form 10-Q pursuant to Section906 of the Sarbanes-Oxley Act of 2002 and shall not be deemed filed by the Company for purposes of the Securities Exchange Act of
